         Case 5:19-cr-00321-DSF Document 3 Filed 09/30/19 Page 1 of 1 Page ID #:32
                                              United States District Court
                                                 Central District of California             Cristina M. Squieri Bullock
                                                  Office of the Clerk                       Chief Deputy of Administration
                                                                                            350 West 1st Street, Suite 4311
                                                                                                Los Angeles, CA 90012

                Kiry K. Gray                                                                      Sara Tse Soo Hoo
  District Court Executive / Clerk of Court                                                   Chief Deputy of Operations
       350 West 1st Street, Suite 4311                                                    255 East Temple Street, Suite TS-134
           Los Angeles, CA 90012                                                                Los Angeles, CA 90012

                                                     September 30, 2019
San Bernardino County
Superior Court
247 West 3rd
San Bernardino, CA 92416


      Re: Case Number: EDCR 19-00321 DSF
               Previously Superior Court Case No.: FSB19001352
               Case Name: USA v. Quinn Bass

Dear Sir/Madam:

       Pursuant to this Court’s ORDER OF REMAND issued on                               09/27/2019                  , the
above-referenced case is hereby remanded to your jurisdiction.
         Attached is a certified copy of the ORDER OF REMAND and a copy of the docket sheet from this
Court.
         Please acknowledge receipt of the above by signing the enclosed copy of this letter and returning
it to the location shown below. Thank you for your cooperation.
           United States Courthouse                 United States Courthouse            United States Courthouse
           255 East Temple St., Suite TS-134        411 West Fourth St., Room 1053      3470 Twelfth St., Room 134
           Los Angeles, CA 90012                    Santa Ana, CA 92701-4516            Riverside, CA 92501


                                                              Respectfully,

                                                              Clerk, U. S. District Court


                                                                By: /s/ J. Lam (Jenny_Lam@cacd.uscourts.gov)
                                                                    Deputy Clerk
 Encls.
 cc: Counsel of record

 Receipt is acknowledged of the documents described above.

                                                                Clerk, Superior Court

                                                                By:
 Date                                                                 Deputy Clerk

 (G-17 1/19)                           LETTER OF TRANSMITTAL - REMAND TO SUPERIOR COURT
